﻿I wish to congratulate the
President of the General Assembly at its fifty-first session
on his election to his high office. I would like to express
my confidence that he will accomplish his important
mission honourably.
There is no doubt that the fifty-first session of the
General Assembly will go down in the history of mankind
as an important milestone on the world community’s road
to global peace and security. One of the most important
diplomatic documents of our century, the Comprehensive
Nuclear-Test-Ban Treaty, has been opened for signing.
On that occasion the President of Kazakstan,
Mr. Nursultan Nazarbaev, made a special statement,
which has been circulated as an official United Nations
document. The people of Kazakstan, having fully
experienced the destructive power of nuclear weapons,
resolutely voted to end the testing of these lethal
weapons. In 1991 the President of Kazakstan, expressing
the wish of his people, made a decision to shut down the
Semipalatinsk nuclear test site. Thus, Kazakstan had
already taken decisive measures to ban nuclear testing
five years ago.
20


Kazakstan is consistent in its policy of non-
proliferation of nuclear weapons. Recently, we completed
the dismantling of the nuclear infrastructure on the territory
of Kazakstan, thereby eliminating the capability that was,
until recently, the fourth largest in the world.
That is why, when giving their due to all the countries
which have trod the thorny path of preparing this Treaty, I
believe it is necessary to recognize my country’s significant
contribution to this extremely important cause.
However, considerable progress in disarmament does
not, regrettably, guarantee the stability of the present world
order. We still witness some negative impulses destroying
the basis of the relationship between the States which
united more than half a century ago. We have to admit that
with the disappearance of a bipolar world, our planet has
not become safer. On the contrary, the potential for global
conflict has increased considerably increased. That is why
the issue of reforming the United Nations, so that our
common Organization can adequately respond to conflicting
realities of international relations at this juncture, is
becoming ever so urgent.
Reforms are an indispensable element of any system’s
development. They are even more important in the case of
such a universal forum as the United Nations. In his speech
at the Special Commemorative Meeting of the General
Assembly, the President of Kazakstan underscored the
important need to increase the world community’s efforts
to elaborate a conceptual model of a renewed United
Nations. It involves new objectives, tasks and functions of
the United Nations of the next century.
The United Nations, being a genuinely universal
Organization, requires a special approach. It is important to
keep in mind that the United Nations is our common home.
We cannot count on hotels in case of emergency. That is
why United Nations reforms should be approached from
rational positions. We want the United Nations to keep up
with the times and to tap the potential for self-improvement
and elimination of the vestiges of the past. We want the
United Nations structure to be more effective and flexible
in dealing with the problems threatening peace and security.
Supporting the desire of Japan and Germany to become
permanent members of the Security Council, Kazakstan is
in favour of an expansion of the Council’s non-permanent
membership on the basis of an equitable and balanced
representation of all regions. All other proposals should also
be taken into consideration.
Criticism of the United Nations can hardly be a
reason for doubting its ability to function and for shifting
all the blame onto the Secretary-General. I am sure that
we have not yet fully mobilized the creative potential of
the United Nations. This applies first of all to the Charter.
We should carefully reread it, taking into consideration
today’s world order, not to drastically revise, it but to find
additional opportunities hidden in this truly
comprehensive document. It is our opinion that despite
the piles of studies on the legal framework of the United
Nations, the Charter itself contains enormous unexplored
potential for the renewal of the United Nations. Until the
United Nations mobilizes these dormant capabilities it
will create the impression of a dormant Organization
unable to respond to the challenges of today.
We have to take a closer look at those provisions of
the Charter that deal with cooperation between the United
Nations and regional organizations, or, speaking the
language of the Charter, with regional arrangements and
agencies. This kind of interaction would be extremely
effective for the development of an early warning system
and preventive diplomacy. Besides, active cooperation
with regional organizations would be beneficial when
dealing with economic problems.
I would like to recall President Nursultan
Nazarbaev’s proposal to include in the agenda of a future
session of the General Assembly an item entitled “United
Nations reforms — an adequate response to the
challenges of the twenty-first century”.
One does not have to elaborate on the need to ensure
stability and security in the Central Asia region.
Kazakstan, as a strategically important State in this
region, makes every effort to guarantee tranquillity in
Central Asia.
However, the situation in the region defies
straightforward assessment. There are zones of
tranquillity, including Kazakstan, but there are also zones
of conflict. One matter of great concern is the situation in
Afghanistan. Further escalation of the conflict in
Afghanistan could have negative effects on the situation
in Central Asia. We are grateful to the Security Council
for paying attention to the situation in that country. There
is no doubt that the Security Council statement of 28
September 1996 is important for the resolution of the
situation there. At the same time, we urge the Security
Council to take up this item again in order to elaborate
measures to stop the conflict.
21


The situation in Central Asia underscores the need for
greater interaction between the region and the United
Nations. Such interaction would cause Central Asia to
become more involved in international cooperation. Central
Asia could undoubtedly contribute to the establishment of
a safer world order.
In this regard, we pin great hopes on the establishment
by the Economic and Social Commission for Asia and the
Pacific (ESCAP) and the United Nations Economic
Commission for Europe (ECE) of a joint commission for
Central Asia. We appreciate the positive United Nations
reaction to this initiative of our Head of State.
Kazakstan wants to join the World Trade Organization
as soon as possible and is taking concrete steps in this
direction.
We are grateful to the United Nations for its support
of Kazakstan’s proposal concerning the resolution on transit
environment in the landlocked States of Central Asia.
We are also pleased at the positive reaction of the
United Nations to the initiative of the leaders of the three
Central Asian States concerning the formation of a Central
Asian peacekeeping battalion. I would like to take this
opportunity to state that the Central Asian peacekeeping
battalion will be committed to the United Nations Charter
and will serve the ideals and purposes of our Organization.
Four years ago, speaking at the United Nations, the
President of Kazakstan pointed out the necessity of
convening a conference on interaction and confidence-
building measures in Asia. It is with deep satisfaction that
we can report that our quest for peace and security on the
Asian continent is being supported by an ever increasing
number of States. Experts are at work on a permanent
basis. A conference on Asian security took place at the
level of Deputy Foreign Ministers. We are especially
grateful to the United Nations for its assistance in the
implementation of the initiative of our Head of State.
Kazakstan regards the convocation of this conference on
interaction and confidence-building measures in Asia as its
contribution to United Nations global peacekeeping efforts.
Kazakstan fully supports the peace-making activities
of the United Nations in different parts of the world. We
have no doubt that the United Nations should play a
priority role in the maintenance of international peace and
security. Our common task is to prevent United Nations
peace-making functions from being delegated to any other
organizations. The diminished peace-making potential of
the United Nations is not its fault, but its misfortune.
Kazakstan believes that United Nations peace-
making activities could be rendered more effective
through a more precise formulation and strengthening of
the missions’ mandates. They could thereby make a
significant contribution to the resolution of crisis
situations.
When we talk about international issues we cannot
ignore a trend as alarming as the growth of secessionism.
This phenomenon has become one of the major causes of
crisis situations in the world, particularly in the post-
Soviet context. We think that the United Nations must
pay close attention to the destructive consequences of
aggressive secessionism. The time has come to put an end
to the absolute right of nations to self-determination.
Basically, the world has already realized the right to self-
determination; further continuation of this process will
create new trouble spots and lead to more bloodshed. The
current world order should rest on the principles of the
sovereignty and territorial integrity of States. If we really
care about the stability of the current world order we
must firmly reject any manifestation of secessionism. Our
highest values should be the peace, well-being and
happiness of peoples, and we can achieve these goals not
by instigating peoples to self-determination but by
creating appropriate conditions for the sustainable
economic development of all nations.
From this lofty rostrum it is impossible to ignore
another problem that brings great pain to humankind, a
pain which our country feels especially acutely. I am
referring to environmental disasters. There may be no
other place in the world where such vast territories are
affected by the consequences of these disasters. Indeed,
more than half of Kazakstan’s territory could be declared
an environmental disaster area. However, it is not only a
matter of territories, but people who are still suffering.
The Semipalatinsk nuclear test site and the Aral Sea have
become disaster areas of global dimensions. Furthermore,
we should not forget that Kazakstan has been the site of
chemical and biological weapons tests.
All these problems require priority attention from the
United Nations. During economic transition, even large
States cannot cope alone with environmental problems of
such magnitude. It is also important to remember that it
is innocent people who suffer, not the ones who created
or tested these lethal weapons. They are the victims of the
arms race between the two opposing systems, victims of
22


the totalitarian thinking of the cold war period. They have
every right to demand the attention of international
organizations and donor countries.
We cannot say that the United Nations has been
indifferent to the consequences of the environmental
disasters in Kazakstan. But, at the same time, we cannot
claim that the victims of these environmental disasters have
felt practical results of the activities of international
missions. We are grateful to the United Nations
Development Programme (UNDP), the United Nations
Children’s Fund (UNICEF) and the World Bank for the
elaboration of large-scale programmes for the rehabilitation
of the Aral Sea zone. At the same time, we are looking
forward to a more active execution of these programmes.
Meanwhile, the situation in this region, as well as in other
environmental disaster areas, remains extremely serious.
Kazakstan welcomes and supports the resolution of the
United Nations General Assembly to convene a special
session on environment and sustainable development in the
middle of next year. We hope that this forum will adopt
meaningful decisions on environmental problems that also
affect our country.
This century, which has witnessed two world wars, the
collapse of the colonial system and the disintegration of the
socialist system, has begun a new phase. This phase has
new dimensions, both geo-political and geo-economic.
In politics, a trend towards the globalization of
international problems has been apparent. With the end of
the cold war, the problems of nuclear non-proliferation have
not been solved. The problem of environmental security has
acquired global dimensions. The globalization of
communications has triggered illegal trafficking in weapons,
drugs and money of giant proportions. A new information
realm has been formed in which national borders have
become merely symbolic.
Previously unknown methods of production have
emerged, increasingly referred to as “computer civilization”.
Scientific research and technological factors have grown in
importance as never before. New technologies have become
the hottest items in world markets. The role of a State in
world economic ties is changing; it is no longer the
dominant institute. International institutes function as
independent international economic entities.
It is with this list of problems, which is far from being
complete, that we are entering the next century. We have
yet to sort them out and find optimal ways to adapt to new
realities which will be facing us in the twenty-first
century. We have to admit that humankind, creating these
problems through its activities, still cannot find adequate
ways to solve them.
That is why we turn to the United Nations. Our
common home is becoming a quintessence of the human
mind. We have to help the United Nations reach a new
level in dealing with global trends. A renewed
Organization, promptly reacting to the challenges of
today, will not only enrich itself but will also give us a
sense of confidence on the eve of the next century.






